Order entered December 23, 2019




                                           In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                    No. 05-19-01246-CV

     R2GO TRANSPORT LLC A/K/A READY 2 GO TRANSPORT LLC, Appellant

                                             V.

                                XELLEX CORP., Appellee

                     On Appeal from the 101st Judicial District Court
                                  Dallas County, Texas
                          Trial Court Cause No. DC-18-16746

                                         ORDER
       Before the Court is Cody J. Lewis’s December 17, 2019 motion to withdraw as counsel

for appellant. We GRANT the motion and DIRECT the Clerk of the Court to remove Mr.

Lewis as counsel for appellant. All future communications with R2Go Transport LLC A/K/A

Ready 2 Go Transport LLC shall be directed to:


       Javor McCoy, Owner
       321 Cooper Street
       Cedar Hill, Texas 75104
       972-748-8506
       r2gotransport@yahoo.com.
       A business entity may only appear in this Court through an attorney. Therefore, we

ORDER R2Go Transport LLC A/K/A Ready 2 Go Transport LLC to file, within THIRTY

DAYS of the date of this order, the name, State Bar number, mailing and email addresses, and

telephone and fax numbers of new counsel. Because R2Go Transport LLC A/K/A Ready 2 Go

Transport LLC cannot appear without counsel, failure to provide the Court with new counsel’s

information may result in the dismissal of the appeal without further notice.




                                                     /s/     KEN MOLBERG
                                                             JUSTICE